DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 21 July 2022. Claim 21 has been amended. Claims 22-47 are as previously presented. Claims 1-20 have been canceled. Claims 48-51 have been added. Therefore, claims 21-51 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 21 July 2021 is compliant with 37 CFR 1.32 and has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 51, lines 3-4 recite “positioning the first motion sensor on a tip of the posterior segment” and, as lines 3 recites that the first motion sensor is on the tip of the anterior segment, it is unclear how the first motion sensor is able to be positioned on both the tip of the anterior segment and the tip of the posterior segment. As figs. 2 and 4 of the applicant’s drawings show a first sensor 2 positioned on a tip of the anterior segment and show a second sensor 3 positioned on a tip of the posterior segment, for examination purposes, the first motion sensor is interpreted to be positioned on a tip of the anterior segment and the second motion sensor is interpreted to be positioned on a tip of the posterior segment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-29, 36, 43-48 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Pino et al. (2014/0060546 A1) in view of Palmer et al. (2005/0209543 A1) and Centen (2010/0228165 A1).
	Regarding claim 21, Pino discloses a method for delivering cardiopulmonary resuscitation (CPR) chest compressions to a patient by a rescuer (the rescuer presses down on a petal member 304 of a care unit 300 to apply emergency CPR to a patient, see para. [0048]), the method comprising: positioning an anterior segment (petal member 304, see fig. 3) of a partially resilient wrap-around structure (care unit 300, see fig. 3, a base member 302 of the care unit 300 being made of a resilient compressible polymer, see para. [0048]) comprising a first sensor (sensor component 312, see fig. 3) on a sternum of the patient (the first sensor 312 is positioned on anterior segment 304 which is wrapped around the patient, such that the first sensor 312 is positioned on the sternum), such that at least a portion of an interior surface of the anterior segment 304 is secured to the patient's chest (an interior surface of the anterior segment 304 is secured to the patient’s chest during therapy when the resilient wrap-around structure 300 is moved into a closed position, see fig. 8 and para. [0051], lines 1-5, and para. [0080], lines 2-4); positioning a posterior segment (back member 302) of the resilient wrap-around structure 300 comprising a second sensor on a back of the patient (the second sensor 312 is shown to be provided on posterior segment 302, see fig. 3); providing chest compressions to the patient such that the first sensor moves in fixed relation with the sternum of the patient and the second sensor moves in fixed relation with the back of the patient during the chest compressions (the posterior segment 302 is made of a compressible polymer, see [0048], lines 6-7, so that the posterior segment 302 returns to its original position after each compression; while providing emergency CPR to the patient, the first sensor 312 and second sensor 312 would have to move in relation to the sternum and back, respectively). 
	Pino discloses everything as claimed including the posterior segment 302 being made of a resilient compressible polymer, see para. [0048], and that the portion of the interior surface of the anterior segment 304 is secured to the patient's chest, see fig. 8, para. [0051] lines 1-5 and para. [0080] lines 2-4, but lacks a detailed description of the anterior segment being made of a resilient material such that the wrap-around structure is a resilient wrap-around structure and the portion of the interior surface of the anterior segment being adhered to the patient’s chest.
However, in figure 1 Palmer teaches that a resilient wrap-around structure includes a frontal resilient segment 18 positioned over the sternum of the user (the resilient segment 18 is made of a resilient metal core and a layer of adhesive to adhere the interior surface of the resilient segment 18 to the patient’s chest so that the resilient segment 18 pulls on the sternum of the user when positioned over the sternum of the user, see para. [0046] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pino’s anterior segment to be made of a resilient metal core having an interior surface adhered to the patient’s chest via adhesive, as taught by Palmer, to allow the anterior segment to assist on pulling on the chest wall of the user after chest compressions to assist the rescuer during emergency CPR.
The modified Pino method discloses everything as claimed including the first and second sensors, but lacks a detailed description of the sensors being motion sensors, and the first motion sensor and second motion sensor being configured to generate a first and second motion signal.  
However, Centen teaches a device for monitoring CPR compressions (see Figure 4) using a first motion sensor (compression unit 10) on the sternum of the patient (compression unit placed on the chest of the patient; see para. [0058], lines 5-6) and a second motion sensor (surface sensor 9) on the back of the patient (surface unit 9 placed under patient, i.e. behind the back, shoulder or neck; see para. [0058], lines 3-5), and the first and second motion sensor being configured to generate a first and second motion signal (compression unit moves in accordance with chest of patient and is used to determine a relative measurement based on the motion or displacement between the surface and the chest and surface unit moves with surface to determine a relative measurement based on the motion or displacement between the surface and the chest; see para. [0058], lines 9-19). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Pino wrap-around structure with a first motion sensor and second motion sensor, as taught by Centen to accurately determine compression parameters of the CPR being performed, see para. [0058] lines 19-23 of Centen.
After the modification of Pino with Palmer, the modified Pino device discloses actively decompressing of the chest by the resilient wrap-around structure after each chest compression to exert an expansive force on the patient’s chest wall during a release phase of a chest compression cycle to lift the patient’s chest during the release phase and the step of resilient expansion of the resilient wrap-around structure adhered to the patient's chest causes the expansive force to be exerted on the patient's chest wall, wherein the expansive force is exerted via the a portion of the interior surface of the anterior segment adhered to the patient’s chest (the device is suitable for performing emergency CPR such that the user actively performs compression cycles on the patient, see para. [0048] of Pino, the anterior segment 304 is positioned over the chest of the patient, see para. [0048] of Pino, and the interior surface of the anterior segment 304 including the adhesive surface, see para. [0046] lines 1-8 of Palmer, adheres to the anterior segment to the chest of the patient; additionally, the anterior segment is made of a resilient metal core, see para. [0046] lines 1-8 of Palmer, and the posterior segment is made of a compressible polymer, see para. [0048] lines 9-11 of Pino, so that the resilient wrap-around structure actively returns to its original position after the compression; therefore, the modified Palmer method includes all the structure as claimed such the adhesive on the interior surface in combination with the resilient metal core of the anterior segment and the actively exert an expansive force on the patient’s chest wall to lift the chest of the patient after the user performs a chest compression during emergency CPR). 
The modified Pino method discloses that the resilient wrap-around structure, see fig. 3 of Pino, includes the first motion sensor and second motion sensor generate a first motion signal and second motion signal, see para. [0058] lines 3-19 of Centen, but is silent with regard to the step of receiving CPR related feedback, wherein the CPR related feedback is based at least in part on determined CPR chest compression parameters, wherein the chest compression parameters are determined based at least in part on the generated first motion signal and the generated second motion signal; and adjusting the CPR delivered to the patient based at least in part on the received CPR related feedback.
However, Centen teaches that a CPR device includes a base unit 13 includes a processor and memory, see para. [0075] lines 12-15, for receiving the first motion signal and second motion signal, see para. [0058] lines 10-19 and para. [0074] lines 1-4, the base unit 13 having a feedback component 12 to provide CPR related feedback to be received by the rescuer, see para. [0075] lines 1-7, the CPR related feedback being based on determined CPR chest compression parameters of depth of chest compression and rate of chest compression where the determined CPR chest compression parameters are based on the first and second motion signals, see para. [0058] lines 12-18, para. [0074] lines 1-3 and para. [0097] lines 1-8, the rescuer using the received CPR related feedback to adjust the CPR delivered to the patient, see para. [0074] lines 10-13. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the Pino resilient wrap-around structure with a base unit and a feedback component and to have modified the modified Pino method to include the step of providing CPR related feedback to be received by the rescuer and to include the step of having the rescuer adjust CPR delivered to the patient based on the received feedback, as taught by Centen, to be able to allow the resilient wrap-around structure to actively assist the rescuer in performing CPR, see para. [0074] lines 10-13 of Centen.
	Regarding claim 22, the modified Pino method discloses operating an associated control system (base unit 13, see fig. 4 of Centen), comprising a processor and a memory (see para. [0075] lines 12-15 of Centen), configured to receive the first motion signal and the second motion signal (see para. [0058] lines 10-19 and para. [0074] lines 3-12). 
	Regarding claim 23, the modified Pino method discloses that the associated control system is configured to calculate a depth of chest compression delivered by the rescuer (processor used measurement between the two sensors to determine compression parameter, such as depth of chest compression, see para. [0058] lines 12-17 of Centen).
	Regarding claim 26, the modified Pino method discloses inputting information related to a size of the patient into the associated control system (by placing the first and second motion sensors 10/9, the processor determines the distance between the first and second motion sensors 10/9 and estimate the patient’s body size, see para. [0091] lines 13-16 of Centen).
	Regarding claim 27, the modified Pino method discloses that the associated control system determines a size of the patient in response to receiving an indication from the rescuer that the wrap-around structure is disposed about the patient (after the rescuer positions the patient in the resilient wrap-around structure, as taught by Pino, the processor receives the first and second motion signal which are used to determine the distance between the two and estimate the patient’s body size, see para. [0091] lines 13-16 of Centen).
	Regarding claim 28, the modified Pino method discloses selecting an appropriate size of the wrap-around structure (the structure 100 is wrapped around the patient and modified by a caregiver based on the patient’s size see para. [0051] lines 5-9 of Pino).
	Regarding claim 29, the modified Pino method discloses adjusting the wrap-around structure in response to a determination of a size of the patient (the structure 100 is wrapped around the patient and modified by a caregiver based on the patient’s size, see para. [0051] lines 5-9 of Pino).
	Regarding claim 36, the modified Pino method discloses that the wrap-around structure is biased to an open configuration (the structure is open until it is wrapped around the patient, see fig. 1 of Pino). 
	Regarding claim 43, the modified Pino method discloses that the first motion sensor and second motion sensors are accelerometers (the first and second motion sensors 10/9 are accelerometers, see para. [0059] lines 1-3 of Centen) that generate acceleration signals corresponding to acceleration of the chest and acceleration of the back of the patient during the chest compressions (the accelerometers sense motion of front and back of patient during compression, and generate acceleration data signals; see para. [0059] lines 3-9 of Centen).
	Regarding claim 44, the modified Pino method discloses that the first motion sensor and second motion sensors are velocity sensors (the first and second motion sensors 10/9 are velocity sensors, see para. [0059] lines 1-3 of Centen).
Regarding claim 45, the modified Pino method discloses that the first motion sensor is a magnetic field sensor (the first motion sensor 10 is an electromagnetic field detector, see [0065], lines 7-9 of Centen) and the second motion sensor is a magnetic field generator (the first second sensor 9 is an electromagnetic field generator, see para. [0065] lines 6-7 of Centen).
Regarding claims 46-47, the modified Pino method discloses everything as claimed including positioning of the anterior segment of the resilient wrap-around structure such that at least the portion of the interior surface of the anterior segment is secured to the patient's chest at least in part by the interior surface of the anterior segment being adhered to the patient's chest by an adhesive surface on the at least the portion of the interior surface of the anterior segment. (an interior surface of the anterior segment 304 is secured to the patient’s chest during therapy when the resilient wrap-around structure 300 is moved into a closed position, see fig. 8 and [0051], lines 1-5, [0065], lines 5-8, and [0080], lines 2-4 of Pino; the adhesive adhering the interior surface of the segment 18 to the patient's chest, see para. [0046] lines 1-8 of Palmer).
Regarding claim 48, the modified Pino method discloses the step of receiving the CPR related feedback (see para. [0075] lines 1-7 of Centen), and that the determined CPR chest compression parameters comprise a depth and a rate of delivered chest compressions (see para. [0058] lines 12-18, para. [0074] lines 1-3 and para. [0097] lines 1-8 of Centen).
Regarding claims 50-51, the modified Pino method discloses positioning the anterior segment (see fig. 13 of Pino), wherein a tip of the anterior segment comprises the interior surface of the anterior segment (see annotated fig. 3 of Pino below) and that positioning the anterior segment comprises positioning the first motion sensor on a tip of the anterior segment (the tip of the anterior segment 304 is shown to include sensors 312 including the first motion sensor, as taught by Centen, see annotated fig. 3 of Pino below), and wherein positioning the posterior segment comprises positioning the second motion sensor on a tip of the posterior segment (the tip of the posterior segment 302 is shown to include sensors 312 including the second motion sensor, as taught by Centen, see annotated fig. 3 of Pino below).
Annotated fig. 3 of Pino

    PNG
    media_image1.png
    517
    652
    media_image1.png
    Greyscale


Claims 24, 25, 37-42 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Pino, Palmer et al. and Centen as applied to claims 23 and 48 above, and further in view of Centen et al (2012/0083720 A1; hereinafter Centen‘720).
	Regarding claim 24, the modified Pino method discloses that the associated control system provides feedback based on the determined CPR chest compression parameters (base unit 13 includes a feedback component 12, see para. [0058] lines 12-18, para. [0074] lines 1-3 and para. [0097] lines 1-8 of Centen), but lacks a detailed description of the providing feedback regarding the depth of chest compression or the release parameter indicative of active decompression. 
However, in figure 1 Centen‘720 teaches a system that measures the depth of chest compression (see para. [0032]) and provides feedback (feedback signal may be outputted based on the net compression depth, see para. [0048], lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino control system to provide feedback based on the depth of chest compression, as taught by Centen‘720, to better assist the rescuer delivering CPR.
	Regarding claim 25, the modified Pino method discloses modifying delivery of the chest compressions based upon the feedback (the rescuer is warned to adjust the force or timing of the CPR chest compressions, see para. [0048] lines 10-11 of Centen‘720).
	Regarding claim 37, the modified Pino method discloses that the feedback provides an indication to the rescuer to adjust one or more parameters of the chest compressions (the rescuer is warned to adjust the force or timing of the CPR chest compressions, see para. [0048] lines 10-11 of Centen‘720).
	Regarding claim 38, the modified Pino method discloses that the one or more parameters includes a rate of the chest compressions (rescuer warned to adjust the timing of the CPR chest compressions, and timing of the compressions would be the rate, see para. [0048] lines 10-11 of Centen‘720).
	Regarding claim 39, the modified Pino method discloses that the feedback includes a positive advisory in response to chest compressions that are adequate desired chest compression goals (when the measured net CPR chest compression is within a desired range, a green light is shown, see para. [0048] lines 4-6 of Centen‘720).
	Regarding claim 40, the modified Pino method discloses that the feedback includes a negative advisory in response to chest compressions that are inadequate or too excessive compared to desired chest compression goals (when a measured net CPR chest compression is too light to be effective or too strong to be safe for the patient, a red light is flashed on the top device and an auditory tone or voice is generated to warn the rescuer, see para. [0048] lines 7-10 of Centen‘720).
	Regarding claim 41, the modified Pino method discloses that the desired chest compression goals are based on a determined size of the patient and a chest compression depth (a suitable compression depth is based on an estimated patient’s body size, see para. [0091] lines 10-11 of Centen).
	Regarding claim 42, the modified Pino method discloses that the feedback includes visual prompts and audio prompts (a visual and auditory signal is sent as a feedback signal, see para. [0048] lines 3-4 of Centen‘720).
	Regarding claim 49, the modified Pino method discloses receiving the CPR related feedback (see para. [0075] lines 1-7 of Centen), wherein the CPR related feedback comprises display and audio output to be provided via an output device (defined by feedback component 12, see fig. 4 and para. [0075] lines 7-12 of Centen), and that the CPR related feedback is based on determined CPR chest compression parameters of depth of chest compression and rate of chest compression, see para. [0058] lines 12-18, para. [0074] lines 1-3 and para. [0097] lines 1-8 of Centen.
	The modified Pino method is silent with regard to having the CPR related feedback providing an indication to the rescuer of the delivered chest compression depth and rate relative to a desired chest compression depth and rate.
	However, Centen‘720 teaches a system includes an operation 750 for measuring the depth of chest compression (see para. [0032]) and providing feedback as a green light that indicates that the delivered chest compression depth is in a desired chest compression depth range such that the indicated delivered chest compression depth is acceptable relative to the desired chest compression depth (feedback signal may be outputted based on the net compression depth, see para. [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Pino output device to provide an indication to the rescuer of the delivered chest compression depth relative to a desired chest compression depth, as taught by Centen’720, to be able to allow the rescuer to determine if the applied chest compression are effective.
	The modified Pino method discloses everything as claimed including that the output device, as taught by Centen and Centen’720, providing feedback to the user indicative of a delivered parameter relative to a desired parameter (Centen teaches that multiple determined parameters are determined and stored in memory including a rate of chest compression and that both audio and visual feedback is provided to the user via the output device 12, see para. [0058] lines 12-18, para. [0074] lines 1-3 and para. [0097] lines 1-8; Centen’720 teaches that an operation 750 includes providing an audio or visual indication of a delivered parameter relative to a desired parameter, see para. [0048] of Centen’720). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the output device’s indication include a delivered chest compression rate relative to a desired chest compression rate, for the purpose of providing additional feedback to the user such that the user is able to determine if the rate of delivered chest compressions are within a desired range, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable Pino, Palmer et al. and Centen as applied to claim 21 above, and further in view of Bowes (2008/0300518 A1).
	Regarding claim 30, the modified Pino method has everything as claimed, but lacks a detailed description of providing chest compressions to the patient comprises holding the anterior segment and the posterior segment in fixed relation to the body of the patient by thumbs and fingers of the rescuer during the chest compressions. 
However, in figure 2C Bowes teaches a method of performing CPR that includes wrapping a rescuer’s hands around the chest of a patient, when the patient is an infant (see para. [0037]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified Pino method of delivering chest compressions to include wrapping a rescuer’s hands around the best of the patient, as taught by Bowes, to perform CPR on an infant. When the rescuer is performing Bowes’ method of performing CPR while using the modified Pino’s wrap-around structure, the rescuer’s hands would be holding the posterior segment in fixed relation with the body of the patient by the fingers and thumbs of the rescuer.
	Regarding claim 31, the modified Pino method has everything as claimed, but lacks a detailed description of providing chest compressions to the patient comprises placing hands of the rescuer around a thorax of the patient such that thumbs of the rescuer are over the sternum of the patient and onto the anterior segment of a wrap-around structure and fingers of the rescuer are on the back of the patient and positioned on the posterior segment of the wrap-around structure. 
However, in figure 2 Bowes teaches a method of performing CPR on an infant that includes providing chest compressions to the patient (see para. [0037] lines 1-3) comprises placing the hands of the rescuer around the thorax of the patient such that the thumbs of the rescuer are over the sternum of the patient and the fingers of the rescuer are on the back of the patient (the thumbs of the rescuer are on the sternum of the patient and the fingers are on the back, see fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino method of delivering chest compressions to include placing the hands of the rescuer around the patient, as taught by Bowes, to deliver chest compressions safely to an infant. By including this, the thumbs of the rescuer would be onto the anterior segment of the wrap-around structure and the fingers would be on the posterior segment of the wrap-around structure.
	Regarding claim 32, the modified Pino method has everything has claimed, but is silent to providing chest compressions to the patient includes squeezing a thorax of the patient with thumbs pressing on the sternum of the patient to push the sternum toward a spine. 
However, in figure 2C Bowes teaches a method of providing chest compressions that includes squeezing the thorax of the patient with the thumbs pressing on the sternum of the patient to push the sternum toward the spine (if the rescuer places the two thumbs on the chest of the patient, and then starts to compress, it would squeeze the thorax and push the sternum towards the spine, see Figure 2C as a diagram of hand placement and para. [0037] lines 9-14). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino method of delivering chest compressions to include squeezing the thorax with thumbs, as taught by Bowes, to safely deliver chest compressions to an infant.
	If in doubt about the modifications above regarding claims 30-32, the placement of the thumbs and fingers of the rescuer is considered an obvious design choice because it would have been obvious to rearrange the placement of the thumbs and fingers, depending on the size and needs of the patient. 
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable Pino, Palmer et al. and Centen as applied to claim 21 above, and further in view of Sullivan et al (2014/0107541 A1).
	Regarding claims 33, the modified Pino method has everything as claimed, including positioning the anterior segment and the posterior segment (the anterior and posterior segments are positioned around patient, see fig. 1 of Pino), but lacks a detailed description of providing an input to the associated control system to indicate that the anterior segment and the posterior segment are in contact with the patient. 
However, Sullivan teaches a system with a defibrillator-monitor where two electrodes provide an input to the control system to indicate they are in contact with the patient (a person’s signal can be detected between electrodes 304, 308 and can also detect whether they have been disconnected from the person, indicating they are not in contact with the patient, see para. [0068]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino control system to receive an input, as taught by Sullivan, to ensure the device is connected to the patient for monitoring. 
	Regarding claim 34, the modified Pino method has everything as claimed, but lacks a detailed description of the associated control system is a defibrillator that includes one or more input devices for receiving input from the rescuer. 
However, Sullivan discloses a defibrillator-monitor that is a control system that includes one or more input devices for receiving input from the rescuer (defibrillator includes user interface that includes controls for discharger circuit, see para. [0077] lines 7-12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Pino control system with a defibrillator, as taught by Sullivan, to also defibrillate a patient in emergency situations.
Regarding claim 35, the modified Pino discloses the one or more input devices includes a keyboard (the interface 370 includes controls, like keyboards, see para. [0077] lines 7-8 of Sullivan). 
Response to Arguments
Applicant's arguments, see the remarks filed 21 July 2022, have been fully considered but they are not persuasive. 
On page 10 lines 28 to page 11 line 1, the applicant argues “As such, neither Pino et al., which discloses a care unit that may enclose a neonate, nor Palmer et al., which discloses a chest brace for preventing collapse of a chest wall, disclose, along or in combination, each of the features of Applicant's claim 1”.
The argument is not well taken. Pino discloses that the wrap-around structure is used to enclose the infant such that the anterior segment 304 is placed over the patient’s chest and the posterior segment 302 is located under the patient’s chest, see figs. 3 and 9, such that the anterior segment 304 and posterior segment 302 are in close contact with the skin of the patient to secure the proper or snug supportive fit, see para. [0065] lines 5-10. Pino further discloses that the posterior segment 302 is made of a resilient material (compressible polymer or metal structure) such that the wrap-around structure is designed to sustain a compressive load in the case that emergency CPR is to be performed on an infant in the wrap-around structure, see para. [0048] lines 5-11. Therefore, Pino is concerned with providing a partially resilient structure that is usable during emergency CPR. 
Pino is silent with regard to the anterior segment being resilient or that the interior surface of the anterior segment includes adhesive to adhere to the skin of the patient’s chest. Therefore, Palmer is relied upon to teach that a resilient wrap-around structure, for preventing a patient’s chest wall from buckling inwards during patient breathing (see the abstract), includes a resilient anterior segment, made from a resilient metal core (see para. [0046] lines 1-8), includes an adhesive hydrocolloid layer 34 (see fig. 3 and para. [0048]), such that the resilient wrap-around structure, in combination with the hydrocolloid layer, pull and lift the patient’s chest. As Palmer is concerned with preventing a patient’s chest from buckling by providing a resilient structure and providing an adhesive layer contacting the skin of the patient’s chest to pull and lift the patient’s chest and since Pino is concerned with allowing a patient to receive emergency CPR with a partially resilient wrap-around structure, it would have been obvious to have modified Pino’s anterior segment to be made of a resilient metal core and to have an interior layer of adhesive, as taught by Palmer, to provide the benefit of promoting active decompression of the patient’s chest after the rescuer performs a chest compression to prevent the patient’s chest from buckling during emergency CPR. Pino does not recite that the wrap-around structure would be rendered inoperable if the anterior segment of the wrap-around structure were made of a resilient material and the interior surface of the anterior segment included an adhesive layer. Therefore, the rejection of claim 21, as recited above is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785